DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments/remarks for application 17493240 filed on 06/29/2022. Claims 1-20 are presented for examination.

Drawings
The drawings were received on 10/04/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite “the controller synchronize the refresh rate by controlling a magnitude of a sensing initialization voltage…” Applicant points to [0030]-[0033] of the specification of the instant application and Fig. 3-5 of the instant application for support of such amendment (page 9, second paragraph of remark submitted on 06/29/2022). The quoted portion of claim 1 reads that that change of magnitude of a sensing initialization voltage affect/change/synchronize a refresh rate. However, upon inspection, the cited portions of the instant application merely teaches the change of refresh rate by changing the blank periods in different frames. It also does not appear that the rest of the disclosure of the instant application supports such recitation of the amended claim. On the contrary, the change of the magnitude of the sensing initialization signal voltage is in response/based on a change of frame rate (Fig. 6 of instant application, controlling magnitude of sensing initialization signal only takes place after it is determined operating in variable frame mode, i.e. change of frame rate; [0042] of instant application, “the controller 150 may control the magnitude of the sensing initialization voltage VINIT applied to the pixels PX based on a frame rate value when operating in the variable frame mode.”). To better visualize, the disclosure of the instant application teaches “change/synchronize frame refresh rate[Wingdings font/0xE0]change magnitude of sensing initialization voltage”, where as the claim amendment recites “change magnitude of sensing initialization voltage[Wingdings font/0xE0]change/synchronize frame refresh rate”.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 11 is amended to recited a similar limitation and is rejected by a similar rationale as recited in the rejection of claim 1 above.
Dependent claims depend from and therefore inherit the same issue as the base claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 directed to the amended limitations have been considered but are moot in view of the 35 U.S.C. 112(a) rejection above. Also, an updated search was performed and yielded prior art references Choi et al. (US Patent Pub. No. 2020/0105177 A1) and Lin et al. (US Patent Pub. No. 2022/0014649 A1). Both of the yielded prior art references teach similarly “synchronize a refresh rate of the display panel with a variable frame rate of image data” (Choi, [0063], varying refresh rate; Choi, [0069]-[0070], synchronize image signal with refresh rate of the display; Lin, [0002]-[0004], synchronize the image signal to have a frame rate that is supported by a display panel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693